Citation Nr: 0728493	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the left arm. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

Procedural history

The veteran was initially denied compensation under 38 U.S.C. 
§ 1151 for nerve damage to the left arm in an unappealed June 
1999 decision.  Additional rating decisions dated in October 
1999, February 2000, and June 2000 either denied the claim 
outright or declined to reopen the same on the grounds that 
new and material evidence had not been submitted.

The present appeal stems from a December 2002 rating decision 
which reopened the veteran's claim and denied it on the 
merits. The veteran timely filed an appeal. 

In a February 2004 decision, the Board reopened the veteran's 
claim and remanded the matter to the Appeals Management 
Center (AMC) for an additional VA examination.  Such was 
conducted in April 2004, and based in part on its findings, 
the AMC again denied the claim in an April 2005 supplemental 
statement of the case (SSOC). The case was subsequently 
returned to the Board.

In February 2007 the Board again remanded the veteran's claim 
in order to comply with recent court decisions in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This was accomplished, 
and in June 2007 an additional SSOC was issued.  The 
veteran's VA claims folder has been returned to the Board for 
additional appellate proceedings. 




Additionally submitted evidence

In August 2007, after the AMC had prepared the most recent 
SSOC, the veteran submitted an additional medical record 
showing the date and time of his VA medical appointments, 
asking that it be considered by the Board in his appeal.  

Pursuant to 38 C.F.R. § 20.1304(c), a claimant who submits 
additional pertinent evidence directly to the Board must also 
submit a written waiver of RO consideration of such evidence; 
otherwise, the new evidence along with the claims file must 
be returned to the RO for such consideration.  However, 
section 20.1304(c) requires that such additionally submitted 
evidence must be "pertinent" to the claim.  In this case, 
the Board finds that the record of medical appointments is 
not pertinent to the claim because it does not address the 
crucial aspects of the veteran's claim [the existence of 
additional disability; carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA in 
furnishing medical treatment to the veteran; and 
foreseeability].  Thus, the evidence does not require 
referral to the RO nor does it require a waiver signed by the 
veteran. 


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that nerve damage of the veteran's left arm was not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran, nor was such the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for nerve damage to the left arm.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

As noted above, the Board remanded the veteran's case in 
February 2004 in order to provide the veteran with a medical 
examination.  Such was accomplished in March 2004; a copy of 
the examiners report has been associated with the veteran's 
claims folder.  The veteran's case was readjudicated by the 
AMC in an April 2005 SSOC and returned for to the Board for 
further appellate proceedings.  

In February 2007, the veteran's case was again remanded in 
order to provide veteran with additional notice under the 
Veteran's Claims Assistance Act of 2000 (the VCAA) in 
conformity with Dingess v. Nicholson, supra.  On February 16, 
2007, the AMC sent the veteran an updated notice letter which 
complied with Dingess.  The claim was then readjudicated in a 
June 2007 SSOC and returned the Board.  Thus, the Board's 
remand instructions have been fully complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  As was 
alluded to in the Introduction, the veteran was informed of 
the relevant law and regulations pertaining to his claim in a 
letter from the RO dated February 16, 2007, which 
specifically detailed the evidentiary requirements for 
compensation under 38 U.S.C.A. § 1151. [The Board notes there 
are other VCAA letters of record dated February 2004; June 
2003; and July 2002; however, the Board previously found 
these letters to be insufficient for VCAA purposes when it 
remanded the claim in February 2007.]

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the above-referenced February 
2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain non-
Federal medical records, such as records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."   Furthermore, the VA included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The February 2007 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It is your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that the February 2007 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim that has not 
already been considered, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, supra, the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the February 2007 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the February 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In any event, because the veteran's claim is being denied 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records and provided him with 
an examination in March 2004.  There is no indication that 
there exists any unobtained evidence which is relevant to 
this issue.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Pertinent Law and Regulations 

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997. See Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).

In this case, the veteran filed his current § 1151 claim in 
August 2001. Accordingly, the post October 1, 1997 version of 
the law and regulations must be applied. See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997 must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."



Additional disability

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361]. 

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
See 38 C.F.R. § 3.361(d)(1) (2006).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for nerve damage of the left arm, which he 
claims is a result of a series of improperly administered 
injections performed at a VA facility.

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either 
negligence or carelessness on the part of VA or an event 
which was not reasonably foreseeable.

With respect to the matter of additional disability, medical 
evidence indicates that the veteran has developed tardive 
dyskinesia and mild extrapyramidal reactions secondary to 
administration of psychotropics, specifically Haldol.  In 
March 2004 the veteran appeared before a VA examiner, who 
reviewed the veteran's claims folder and examined the 
veteran.  The examiner specifically stated that the veteran's 
extrapyramidal "reactions are as likely as not attributable 
to [the administration of] Haldol" The statutory requirement 
that additional disability be present is therefore met.  The 
question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  

The Board will first address the question of foreseeability.  
The March 2004 VA examiner specifically stated that the 
veteran's additional disability was "a common and expected 
side effect" of Haldol.  This statement is supported by the 
other medical evidence of record, which indicates that VA 
medical care providers were specifically looking for signs of 
extrapyramidal symptoms or dyskinesia during the veteran's 
Haldol injections.  See, e.g., VA treatment records dated 
February 1999.  Based on this medical evidence, it is 
apparent that extrapyramidal symptoms and dyskinesia were a 
foreseeable consequence of Haldol injections.  

With respect to the veteran's claim that his condition is the 
result of the lack of proper skill or error in judgment on 
the part of VA during the administration of his injections, 
the March 2004 VA examiner specifically stated that the 
veteran's reaction to the use of Haldol was a common side 
effect and is "not attributable to improper administration 
of the medication."  

The veteran has not submitted any medical evidence to the 
contrary.  There is also no medical evidence to suggest that 
the treatment the veteran received was performed without the 
veteran's informed consent, nor has he so alleged. 

The only evidence in the claims file serving to link the 
veteran's left arm disability to negligence on the part of VA 
emanates from statements made by the veteran himself.  See, 
in particular, the veteran's July 25, 2007 statement.  It is 
now well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2006) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  
The veteran's statements in this regard are accordingly 
lacking in probative value.

Accordingly, the competent medical evidence of record 
indicates that the additional left arm disability experienced 
by the veteran, although regrettable, was not due to 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA nor to an event not reasonably 
foreseeable, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The competent medical evidence of record 
indicates that the veteran's additional disability 
unfortunately is an expected side effect of Haldol, and that 
Haldol was appropriately administered by VA medical 
personnel.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the left arm is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


